Citation Nr: 1628405	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an initial compensable rating for a left ring finger disability, to include whether a May 2012 reduction from 10 percent to 0 percent for a left ring finger disability was proper.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).   


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had service from April 1987 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection and assigned a 10 percent rating for a left ring finger disability, effective November 16, 2009, and denied service connection for a lumbar spine disability and for a cervical spine disability.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

A May 2012 rating decision reduced the disability rating for left ring finger disability, from 10 percent to 0 percent, effective November 16, 2009.  

The Board previously considered this appeal in August 2015, and remanded this appeal for further development.  Thereafter, the case returned to the Board for further appellate review.

As will be explained in further detail below, the Board notes that in light of Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for increased rating in this case; therefore, the Board has included a claim for a TDIU.

The Board notes that during the course of his appeal, the Veteran had submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated Kenneth LaVan as his representative.  Subsequent to the February 2013 certification of the appeal to the Board, in July 2015, the Veteran's representative submitted a motion to withdraw as the Veteran's representative.  He cited the fact that the Veteran no longer wished for his representation as reason for his withdrawal and notified the Veteran of his withdrawal.  Because the representative's July 2015 request to withdraw was received after the appeal was certified to the Board, the attorney is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b) (2015).  However, the Board finds that the representative provided a reason for his withdrawal and complied with the provisions of 38 C.F.R. § 20.608(b).  Therefore, withdrawal of representation is accepted as valid, and the Board recognizes that the Veteran is proceeding in this appeal as pro se.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

As noted in the Introduction, the Board previously remanded this claim in August 2015.  The Board noted that the Veteran had previously been scheduled for a July 16, 2015 hearing, but that he did not appear for the hearing.  However, in July 6, 2015, correspondence, the Veteran's former representative had requested that the Veteran's hearing be rescheduled.  He explained that he had been unable to locate the Veteran and confirm whether he was aware of the scheduled hearing.  The claims file indicates that VA's January 2015 and March 2015 correspondence to the Veteran regarding his hearing had been returned as not deliverable.  

The Board noted that these letters were sent to "4635 Ptree Place, Pkway Apt. F," but that the address used on a July 2015 letter to the Veteran from his former representative was "839 Ralph David Abernathy Blvd SW, Atlanta, GA 30316."  As the Board found that the Veteran may not have received notice of the hearing, the Board instructed the AOJ to provide the Veteran with notice of a scheduled travel board hearing and to provide a SOC on the issues of entitlement to TDIU at the most recent address used by his former representative (839 Ralph David Abernathy Blvd SW, Atlanta, GA 30316) and to issue a Statement of the Case for the TDIU.  The remand directives specifically stated that the notice should be sent to "the most recent address of record, as reflected in July 2015 correspondence to the Veteran from his former representative."  

Since that time, VA sent notice of a travel board hearing to the incorrect, prior address on Peachtree Place Parkway and issued a SOC to that same incorrect address.  As a result, the Board does not find substantial compliance with its previous remand instructions, cannot properly continue with a decision until the RO has complied with these terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a travel board hearing in connection with his appeal to be held at the RO in Atlanta, Georgia.  Notice of this hearing must be sent to the most recent address of record, as reflected in his former representative's July 2015 correspondence to the Veteran at "839 Ralph David Abernathy Blvd SW." 

2.  Reissue a statement of the case to the "839 Ralph David Abernathy Blvd SW" address pertaining to the issue of entitlement to a TDIU so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

